Citation Nr: 0917536	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  05-39 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, characterized as manic/depression and bipolar 
disorder.

2.  Entitlement to service connection for rheumatoid 
arthritis.

3.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1976 to 
January 1979; and had additional periods of active duty, 
active duty for training (ACDUTRA), and inactive duty for 
training (INACDUTRA) in the Army National Guard.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision that denied service 
connection for manic/depression, bipolar disorder, rheumatoid 
arthritis, and a right shoulder disability.  The Veteran 
timely appealed.

In November 2008, the Veteran testified during a video 
conference hearing before the undersigned.

Correspondence submitted by the Veteran in January 2000 and 
in April 2003 is construed as claims for service connection 
for residuals of colon cancer and for ulcerative colitis.  
These matters are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
and his representative when further action is required.


REMAND

The Veteran asserts that he is entitled to service connection 
for a psychiatric disability, for rheumatoid arthritis, and 
for a right shoulder disability on the basis that each of the 
disabilities had their onset during active service.

The medical record documents bipolar disorder and depression; 
rheumatoid arthritis and osteoarthritis of multiple joints; 
and impingement syndrome of the right shoulder, status-post 
arthroscopy and subacromial depression.

In this case, the Veteran's DD Form 214 reflects active duty 
only for the period from January 1976 to January 1979.  The 
service personnel records associated with the claims file 
primarily pertain to this period of active service.

Also of record is a summary statement of retirement points 
showing that the Veteran had ACDUTRA and INACDUTRA yearly 
from 1981 to 1997.  The actual dates of active duty, ACDUTRA, 
and INACDUTRA during this time period (1981 to 1997) are not 
recorded.  The Veteran testified that he was deployed to 
Saudi Arabia in 1990, and that he served in the Persian Gulf 
in September 1992.  There is no official documentation 
contained in the claims file which establishes verification 
of active duty, ACDUTRA, and INACDUTRA after January 1979 for 
consideration of the Veteran's service connection claims.

VA also is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The Veteran testified that symptoms of his psychiatric 
disability actually started during his period of active duty 
from January 1976 to January 1979.  He was diagnosed with an 
adjustment disorder in August 1977.  He testified that he 
received several Article 15's from his company commander, and 
was under a lot of stress.  The Veteran also testified that 
he could not go home for his grandmother's funeral, and that 
he attempted suicide and was hospitalized at the military 
base hospital at Fort Knox, Kentucky.  While service 
treatment records reflect an overdose in July 1977, the 
claims file does not contain the hospital clinical records.  




VA is obliged to assist a Veteran to obtain evidence 
pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should verify, through 
the appropriate channels and including 
the Georgia Office of the Adjutant 
General, the dates and type of service 
for the period from 1981 to 1997 by 
obtaining the Veteran's service personnel 
records and DD Forms 214.

2.  Take appropriate action to obtain the 
Veteran's hospital clinical records for 
attempted suicide in July or August 1977 
at the military base hospital in Fort 
Knox, Kentucky.  The Veteran's assigned 
unit at the time was Company A, 19th 
Engineer Battalion, Fort Knox, Kentucky.  
Send a copy of the Veteran's separation 
document with the request.  All records 
and/or responses received should be 
associated with the claims file.    

3.  Schedule the Veteran for a VA 
psychiatric examination.  The claims 
folder and a copy of this remand must be 
provided to the examiner prior to the 
examination.  

The examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  


The diagnosis(es) must be based on 
examination findings, all available 
medical records, and any special testing 
deemed appropriate.  A multiaxial 
evaluation based on the current 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) diagnostic 
criteria is required.  If a diagnosis of 
a psychiatric disability is deemed 
appropriate, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that such disability is 
related to the Veteran's period of active 
service, or, in the case of psychoses, a 
period of one year following service.

In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of the 
evidence of record.  

4.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claims on 
appeal.  If the benefits sought are not 
fully granted, the RO or AMC must furnish 
a supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the Veteran until he is notified by 
the RO or AMC.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




